FILED
                            NOT FOR PUBLICATION                              JUN 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50282

               Plaintiff - Appellee,             D.C. No. 3:13-cr-03825-MMA

 v.
                                                 MEMORANDUM*
JACQUELINE JIMENEZ-AGUILAR,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Michael M. Anello, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Jacqueline Jimenez-Aguilar appeals from the district court’s judgment and

challenges the 36-month sentence imposed following her guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jimenez-Aguilar contends that because the government did not prove, nor

did she admit, that she knew the type and quantity of the drugs she imported, the

district court erred in imposing a sentence greater than one year. Jimenez-

Aguilar’s argument is foreclosed by our decision in United States v. Jefferson, 791

F.3d 1013 (9th Cir. 2015), cert. denied, 136 S. Ct. 1473 (2016). There, we held

that “a defendant’s knowledge of the type and quantity of the controlled substance

he imports is . . . not an element of the offense,” that the government must prove

for a mandatory minimum sentence to apply. See id. at 1016, 1019. Under this

precedent, the government was not required to prove that Jimenez-Aguilar knew

the type and quantity of the drugs she imported in order to trigger the 20-year

statutory maximum under 21 U.S.C. § 960(b)(3).

      AFFIRMED.




                                          2                                   14-50282